Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ADVISORY ACTION

Claims 1-36 of T. Wantanabe et al., US 16/440,347 (Jun. 13, 2019) are pending.  Claims 10, 11, 14-26 and 29-34 to the non-elected inventions of Groups II and III stand withdrawn from consideration.  Claims 1-9, 12, 13, 27, 28, 35 and 36 are under examination and stand rejected.  

Election/Restrictions 

Applicant previously elected Group I, claims 1-9, 12, 13, 27, 28, 35 and 36, with traverse in the Reply to Restriction Requirement filed on September 30, 2020.  Claims 10, 11, 14-26 and 29-34 to the non-elected inventions of Groups II and III stand withdrawn from consideration pursuant to 37 CFR 1.142(b).  The Restriction Requirement is maintained as Final.  

Applicant’s Amendments Will Not Be Entered

Applicant’s amendment to claim 1 will not be entered at this time because such amendment They raise new issues that would require further consideration and/or search.  Applicant’s claims are directed to a complex formula, “(R1R2R3Si1/2)a(R4R5SiO2/2)b(R6Si3/2)c(Si4/2)d(O1/2R7)e(O1/2H)f (1)”, where R1-R7 are defined generically as “organic groups”.  A search of such a generic and complicated Markush structure cannot be conducted within the time allotted for after final practice.  

Even if Applicant’s amendment were entered and a search conducted, rejection of claims 1-9, 12, 13, 27, 28, 35 and 36 under 35 U.S.C. 112(b) as indefinite on the grounds that the claim 1 recitation of “(R1R2R3Si1/2)a(R4R5SiO2/2)b(R6Si3/2)c(Si4/2)d(O1/2R7)e(O1/2H)f (1)” is unclear with respect to the meaning of “(O1/2R7)e(O1/2H)f” would be maintained.  Applicant argues that the notation of "Si" is omitted in parentheses in order to indicate briefly that “(O1/2R7)e and (O1/2H)f can be bonded to Si in any Si unit, i.e., an H or an R7 share "1/2" of an O with another Si-containing group.  However, this explanation is not present in the specification and Applicant cites no supporting source/literature that such designations would be understood as such by one of skill in the art as of the filing date.  

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622